Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes:
1.	Rejection under 103 for claims 1-20 has been withdrawn since the amended independent claims 1 and 13 as a whole include a combination of limitations that has been found as allowable.    
EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Attorney Darin McCollum on January 11, 2022 and also on the mail from Attorney Darin McCollum to Examiner Thuy Nguyen on January 14, 2022.  
3.	 The Claims have been amended as follows:
Listing of Claims:
(Currently Amended) A method comprising:
presenting, by circuitry of a server, a catalogue of items to a first user by way of a user interface rendered on a user device of the first user performing a transaction; 
receiving, by the circuitryof the catalogue of items from [[a]] the user device 
determining, by the circuitry, that the merchant offer is not applicable to a first payment mode of the first user; 
identifying, by the circuitry, a plurality of payment options associated with a plurality of second payment modes of a plurality of second users 
presenting, by the circuitry, the plurality of payment options to the first user by way of [[a]] the user interface rendered on the user device, each payment option being associated with an offer amount and one of each second payment mode of each second user, respectively, wherein the plurality of payment options are selectable by the first user; 
receiving, by the circuitry from the user device, a selection that corresponds to a first payment option of the plurality of payment options, wherein the first payment option is associated with an offer amount and a second payment mode of a second user, wherein the offer amount will be charged to the first user for using the second payment mode of the second user 
charging, by the circuitry, the first payment mode of the first user with the 
initiating, by the circuitry, a transaction from the second payment mode of the second user for billing the purchase amount of the purchase on the second payment mode, [[when]] after the after the transaction is complete. 

(Currently Amended) The method of claim 1, further comprising registering, by the circuitry, a plurality of payment modes of a plurality of users based on a plurality of registration requests from the plurality of users, respectively, wherein the plurality of users include at least the first and second users, and wherein the plurality of payment modes include the plurality of second payment modes and the first payment mode of the first user. 

(Original) The method of claim 2, wherein a registration request of the plurality of registration requests includes details of a payment mode that is to be registered and a block amount.

(Original) The method of claim 3, further comprising allocating, by the circuitry, a digital currency amount equivalent to the block amount based on the registration request. 

(Currently Amended) The method of claim 1, further comprising receiving, by the circuitry, a first request from the user device for presenting the plurality of payment options for the purchase, wherein the first request includes a user-defined criterion.

(Previously Presented) The method of claim 5, wherein the user-defined criterion includes one of a type, a category, or a brand of a payment mode on which the merchant offer associated with the purchase is applicable. 

(Original) The method of claim 6, wherein the incentive is offered by a merchant on at least one of the type, the category, or the brand of the payment mode, and wherein the incentive includes at least a cashback, a discount, one or more reward points, or one or more loyalty points. 

(Currently Amended) The method of claim 1, wherein each payment mode of the plurality of payment modes is one of a transaction card or an electronic wallet.

(Currently Amended) The method of claim 1, wherein the first payment option indicates the  of the second user, and wherein the second user receives the after the transaction for the purchase is complete. 

(Currently Amended) The method of claim 1, further comprising communicating, by the circuitry, a first authorization request to the first user by way of the user interface rendered on the user device to obtain an approval for charging the first payment mode of the first user with the 

(Currently Amended) The method of claim 1, further comprising communicating, by the circuitry, a first permission request to the second user by way of a second user interface rendered on a second user device to obtain an approval for billing the purchase amount on the second payment mode of the second user, wherein the circuitry bills the purchase amount on the second payment mode of the second user based on the approval from the second user. 

(Original) The method of claim 1, wherein the server is one of a payment network server, an issuer server, or a third-party server. 

(Currently Amended) A system comprising: 
a payment network server, comprising: 
circuitry that is configured to:
present a catalogue of items to a first user by way of a user interface rendered on a user device of the first user performing a transaction; 
receive details of a selected item of the catalogue of items from [[a]] the user device 
determine that the merchant offer is not applicable to a first payment mode of the first user; 
identify a plurality of payment options associated with a plurality of second payment modes of a plurality of second users 
present the plurality of payment options to the first user by way of [[a]] the user interface rendered on the user device, each payment option being associated with an offer amount and one of each second payment mode of each second user plurality of payment options are selectable by the first user; 
receive a selection that corresponds to a first payment option of the plurality of payment options from the user device, wherein the first payment option is associated with an offer amount and a second payment mode of a second user, wherein the offer amount will be charged to the first user for using the second payment mode of the second user
charge the first payment mode of the first user with the 
of the second user for billing the purchase amount of the purchase on the second payment mode, [[when]] after the after the transaction is complete. 

(Currently Amended) The system of claim 13, wherein the circuitry is further configured to register a plurality of payment modes of a plurality of users based on a plurality of registration requests from the plurality of users, respectively, wherein the plurality of users include at least the first and second users, and wherein the plurality of payment modes include the plurality of second payment modes and the first payment mode of the first user. 

(Original) The system of claim 14, wherein a registration request of the plurality of registration requests includes details of a payment mode that is to be registered and a block amount. 

(Currently Amended) The system of claim 13, wherein the circuitry is further configured to receive a first request from the user device for presenting the plurality of payment options for the purchase, wherein the first request includes a user-defined criterion, and wherein the user-defined criterion includes one of a type, a category, or a brand of a payment mode on which the merchant offer associated with the purchase is applicable. 

(Previously Presented) The system of claim 16, wherein the merchant offer associated with the purchase includes an incentive offered by a merchant on at least one of the type, the category, or the brand of the payment mode, and wherein the incentive includes at least a cashback, a discount, one or more reward points, or one or more loyalty points. 

(Currently amended) The system of claim 13, wherein each payment mode of the plurality of payment modes is one of a transaction card or an electronic wallet. 

(Currently amended) The system of claim 13, wherein the first payment option indicates the  of the second user, and wherein the second user receives the after the transaction for the purchase is complete. 

(Currently Amended) The system of claim 13, wherein the circuitry is further configured to:
communicate a first authorization request to the first user by way of the user interface rendered on the user device to obtain an approval for charging the first payment mode of the first user with the 
communicate a first permission request to the second user by way of a second user interface rendered on a second user device to obtain an approval for billing the purchase amount on the second payment mode of the second user, wherein the purchase amount is billed on the second payment mode of the second user based on the approval from the second user. 
Allowable Subject Matter
4.	This is in response to the applicant's communication RCE filed on October 22, 2021 and Applicant’s communication via email on January 14, 2022, wherein Claims 1-20 are allowed and have been examined. Claims 1-2, 5, 8-11, 13-14, 16, and 18-20 have been amended.  
5.	The following is an examiner’s statement of reasons for allowance:
independent claims 1 and 13, the combination of the prior-art of record teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.
The dependent claims are allowed for depending on allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is (571) 272-4585 and fax number is 571-273-4585. The examiner can normally be reached on Mon-Thurs, 8:30 am to 5: pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).